Citation Nr: 0033106	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran's November 1998 request for waiver of 
recovery of an overpayment of VA pension benefits was timely 
filed.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 decision by the Department of 
Veterans Affairs (VA) Debt Management Center, in St. Paul, 
Minnesota, which determined that a request for a waiver had 
not been timely filed.  The case has been certified to the 
Board by the VA Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  By VA letter dated April 23, 1993, the RO informed the 
veteran that his pension benefits had been reduced 
retroactively; that such action resulted in an overpayment of 
benefits paid; and by separate letter he would be informed of 
the exact amount of the overpayment.

2.  By computer generated letter dated May 13, 1993, VA Debt 
Management Center informed the veteran of the amount of the 
overpayment of pension benefits and he was apprised of his 
appellate rights, including the 180-day time period for 
filing an application requesting a waiver of recovery of all 
or part of the overpayment.

3.  VA received the veteran's request for waiver of recovery 
of the overpayment in November 1998.


CONCLUSION OF LAW

The request for waiver of recovery of an overpayment of 
improved pension benefits was not timely filed.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.963(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a request for waiver of recovery 
of an overpayment of improved death pension benefits shall 
only be considered if the request is received within 180 days 
following the date of a notice of indebtedness by VA to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in receipt by the debtor of the notification of indebtedness 
beyond the time customarily required for mailing.  If the 
requester does substantiate that there was such a delay in 
receipt of the notice of indebtedness, the 180-day period 
shall be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  See 38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b)(2).

The record reveals that the veteran was granted pension 
benefits effective from August 1980.  The veteran's 
disabilities included paranoid personality and degenerative 
changes of the knees, ankles, and lumbar spine.  

By letter dated April 23, 1993, the RO informed the veteran 
that his pension benefits had been reduced retroactively due 
to failure to submit income statements.  The letter noted 
that if the veteran submitted the income information within 
two years of July 1, 1991, the pension benefits would be 
recalculated.  No income information was received from the 
veteran prior to July 1, 1993.  The April 23, 1993 letter 
further informed the veteran that an overpayment had been 
created and that he would be informed of the amount of the 
overpayment in a separate letter.

By letter dated May 13, 1993, VA Debt Management Center 
informed the veteran that an overpayment of pension benefits 
in the amount of $10,294 had been created and the veteran was 
apprised of his appellate rights, which included advising him 
of the 180-day time period for filing an application 
requesting a waiver of recovery of all or part of the 
overpayment.

A request for a waiver of the overpayment was not received 
from the veteran until November 1998.  This request was 
clearly made in excess of 180 days after the computer 
generated notice was sent to the veteran on April 23, 1993, 
by VA Debt Management Center, St. Paul, Minnesota.

The veteran claims that he was unable to submit a timely 
request for a waiver of repayment of the overpayment due to 
mental incapacity.  He further stated that he could not 
afford to repay the debt.

The Board notes that the regulation pertaining to waiver 
procedure is very specific. In the absence of filing a 
request for waiver of overpayment within 180 days after 
notification or a proper request for extension, consideration 
of a waiver cannot be entertained.  

Under the applicable regulation, 38 C.F.R. § 1.963(b)(2), an 
extension of the 180-day filing period may be made only under 
very limited circumstances, when there is error by either VA 
or the postal authorities, or due that due to other 
circumstances beyond the debtor's control, there was a delay 
in receipt by the debtor of the notification of indebtedness 
beyond the time customarily required for mailing.  The Board 
notes that the record does not show, and the veteran does not 
claim, that there was error by VA or postal authorities, or 
that that there were any other circumstance beyond the 
debtor's control causing delay in receipt of the 
notification.  The veteran contends that he had mental health 
problems which prevented him from filing a timely request for 
waiver.  The record does indicate that the veteran has a 
paranoid personality disorder and that he is the resident of 
an adult foster care home.  However, the veteran has not been 
shown to be incompetent for VA purposes and unable to submit 
a timely waiver request.  Regardless, the veteran has not 
shown that there was delay in receipt of the notice of the 
overpayment and his appellate rights.  Accordingly, the Board 
finds that his application requesting a waiver of recovery of 
the overpayment at issue was not timely filed.

In cases where the law and not the evidence is dispositive, 
as is the case here, a claim should be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Accordingly, as the 
veteran's request for a waiver of recovery of an overpayment 
of pension benefits was not timely filed, his claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As the veteran's application for waiver of recovery of an 
overpayment of pension benefits was not timely filed, the 
appeal is denied.


		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals



 

